Citation Nr: 0702695	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fragment wound in the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order Of The Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri, which, inter alia, continued a 
10 percent initial disability rating for residuals of a 
through and through shrapnel wound of the right knee and 
continued a 10 percent disability rating for bilateral 
hearing loss.
 
In February 2006, the veteran and his friend testified before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

The issue of an increased rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT
    
1.  The veteran's right knee disability, residuals of 
shrapnel wound, is manifested by no more than range of motion 
from 10 degrees of extension to 110 degrees of flexion.

2.  The veteran's right knee disability, residuals of 
shrapnel wound, is manifested by moderate to significant 
recurrent instability.


CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 10 
percent for limited range of motion due to residuals of a 
shrapnel wound of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261(2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 30 percent evaluation for instability due 
to residuals of shrapnel wound in the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, December 2003 and March 2006 letters satisfied 
the four elements delineated in Pelegrini, supra.  	 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, since the veteran did, in fact, receive this notice 
and retains the right to appeal any disability rating or 
effective date assigned by the RO, the Board finds there is 
no prejudice to the claimant under the holding in Dingess, 
supra, to proceed with his increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, his Travel Board hearing transcript and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

At the time of his Travel Board hearing, the veteran 
contended that a higher disability rating should be assigned 
for his right knee to reflect more accurately the severity of 
his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §  4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  The RO granted a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260, 
indicating that the veteran's limitation of motion of his 
right knee was analogous to the symptoms contemplated under 
Diagnostic Code 5620, limitation of flexion.  A 
noncompensable disability rating is warranted for limitation 
of flexion to 60 degrees, and 10 percent disability rating 
for limitation of flexion is warranted when flexion is 
limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  In a precedent opinion by VA 
General Counsel, it was held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  A 
noncompensable rating is warranted under Diagnostic Code 5261 
when leg extension is limited to 5 degrees and a 10 percent 
rating is warranted when it is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

An August 2005 VA examination report reflects that the 
veteran could flex his right knee to 110 degrees and extend 
the knee to 10 degrees.  Based on the veteran's range of 
motion measurements for flexion of his right knee, the 
veteran does not currently meet the criteria for a disability 
rating under Diagnostic Code 5260.  However, his current 
range of motion measurements for extension of his right knee 
meet the criteria for a 10 percent disability rating under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Thus, the veteran's disability rating for 
limitation of motion due to residuals of his right knee wound 
is continued at 10 percent, under Diagnostic Code 5261, 
limitation of extension of the leg.  

The Board has also considered rating the veteran's right knee 
disability under Diagnostic Code 5257, which pertains to 
subluxation or lateral instability.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for impairment of the knee involving 
recurrent subluxation or lateral instability, a maximum 30 
percent rating is assigned for severe impairment, a 20 
percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The August 2005 examiner observed that the veteran had 
moderate pain on palpation and slight swelling in his right 
knee.  He indicated that there was moderate to significant 
instability of the right knee with some ligamentous laxity 
with approximately one inch range of motion of the ligaments, 
felt to be moderately excessive, and that the veteran had 
marked crepitus of the right knee.  Thus, the Board finds 
that the veteran's right knee disability more closely 
approximates a 30 percent disability rating under Diagnostic 
Code 5257, for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.7.  

There is no evidence of record that the veteran's service-
connected right knee disability causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization at any time during the appeals period, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  


ORDER
 
A disability rating in excess of 10 percent for limitation of 
motion due to residuals of shrapnel wound to the right knee 
is denied. 

A disability rating of 30 percent for severe instability due 
to residuals of shrapnel wound in the right knee is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran was service-connected at a ten percent disability 
rating for defective hearing in his left ear in a December 
1970 rating decision.  In a May 2004 rating decision, the RO 
granted service-connection for the veteran's right ear as 
well, and continued the 10 percent disability rating for his 
bilateral hearing loss.  The veteran filed a notice of 
disagreement and reported for a VA examination in February 
2005 to determine the extent of his bilateral hearing loss.  
This examination was not completed due to inconsistent 
responses from the veteran.  In the interest of fulfilling 
VA's duty to assist, and giving the veteran the benefit of 
doubt, he should be scheduled for another VA audiological 
examination to ascertain the current nature, extent of 
severity, and etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an audiological examination by a licensed 
audiologist to determine the nature and 
extent of his service-connected bilateral 
hearing loss.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file and this remand must be made 
available to the audiologist for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  

The audiologist must assess the nature 
and severity of the veteran's bilateral 
hearing loss in accordance with the 
latest AMIE worksheet for rating hearing 
loss.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the audiologist should state the 
reason why.

2.  Following completion of the above, VA 
should readjudicate the appellant's 
claim.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  A 
reasonable opportunity to respond should 
be afforded before the case is returned 
to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


